internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom fi p 4-plr-100011-99 date date legend date date company state a aa bb cc formula region b month year year plr-100011-99 year dear this is in reply to your letter of date you ask whether annual interest crediting rates annual rates on flexible premium adjustable life_insurance policies policies issued by the company which come into effect after a policy’s issue_date are taken into account for purposes of determining the net_single_premium for the policy under sec_101 or sec_7702 of the internal_revenue_code facts company is a stock_life_insurance_company organized and operated under the laws of state a company is licensed to engage in the life_insurance business in aa states and region b the policies are flexible premium adjustable life_insurance policies the policies provide a minimum guaranteed_interest rate of bb percent per month equivalent to cc percent per year on the policy value the policies have been endorsed with an interest rate endorsement interest endorsement the interest endorsement like the policies provides a minimum guaranteed_interest rate of bb percent per month equivalent to cc percent per year on the policy value including any policy value that represents collateral for a policy loan the interest endorsement also states that the company will declare annually on date a rate of interest effective for the following months annual rate on the non-borrowed policy values the annual rate is based upon formula at issue the minimum guaranteed_interest rate applicable to a policy is bb percent per month equivalent to cc percent per year subsequently after the declaration occurring on date the annual rate if higher than the minimum guaranteed_interest rate will apply to such policy the provisions of the interest endorsement which define the formula on which the annual rate is based remain in effect for the life of the policy unless the company’s board_of directors elects to amend or revoke the provisions of the interest endorsement which define the formula by duly adopted resolution any such resolution would take effect one year from the date of the resolution for policies issued during and after month year the interest endorsement was part of the policy as issued for policies issued prior to month year the interest endorsement was added in month year the policies were last issued in year company makes the following representations the policies constitute life_insurance contracts under applicable state law and plr-100011-99 apart from the issue raised herein the policies comply with sec_101 and sec_7702 as applicable law and analysis in order for a contract to be treated as life_insurance for federal tax purposes the contract must satisfy the requirements of sec_101 or sec_7702 as applicable sec_101 and sec_7702 each set forth two alternative tests only one of which needs to be satisfied in order for a contract to receive the tax treatment generally accorded to life_insurance under the code one of these tests is satisfied in part if certain guideline premium requirements are met and the other alternative test is satisfied if the contract by its terms meets the requirements of the cash_value accumulation cva test the limitations of sec_101 are applicable generally only to contracts issued before date sec_101 was added to the code by sec_221 of the tax equity and fiscal responsibility act of tefra 1982_2_cb_462 under sec_101 any amount_paid by reason of the death of the insured under a life_insurance_contract described as a flexible premium contract is excluded from gross_income only if the contract satisfies either the guideline_premium_limitation and the applicable_percentage of cash_value test of sec_101 and ii respectively or the cash_value test of sec_101 in regard to a contract subject_to sec_101 the cva test is satisfied by the contract if by the terms of such contract the cash_value of such contract may not at any time exceed the net_single_premium with respect to the amount payable by reason of the death of the insured determined without regard to any qualified additional benefit at such time sec_101 sec_101 provides that in computing the net_single_premium under paragraph b the mortality basis shall be that guaranteed under the contract and the interest rate shall be based on the greater of an annual effective rate of percent percent for contracts issued before date or the minimum rate or rates plr-100011-99 guaranteed upon issue of the contract the computational rules of paragraph d apply except that the maturity_date referred to in clause ii thereof shall not be earlier than age the joint_committee on taxation’s explanation of sec_101 includes the following discussion regarding similarly defined interest assumptions with respect to the calculation of the guideline single premium1 in defining the guideline_single_premium the statute refers to interest at the minimum rate or rates guaranteed upon issue of the contract the term minimum rate or rates means the floor rate or rates of interest guaranteed at issue of the contract thus although the company may guarantee a higher interest rate from time to time either by contractual declaration or by operation of a formula or index the minimum rate still should be taken to be the floor rate that is the rate below which the interest credited to the contract cannot fall the statutory reference to minimum rate or rates recognizes that a contract may guarantee different floor rates for different periods of the contract although each is guaranteed at issue and remains fixed for the applicable_period for the life of the contract however it should be noted that where the initial interest rate guaranteed to be credited to the contract is in excess of the generally applicable floor rate assumed in the contract the higher initial interest rate is the minimum or floor rate with respect to the initial period of that guarantee this is because that rate is guaranteed at issue and for the initial period the interest rate cannot fall below that guaranteed rate aside from taking into account initial guarantees that are different from the generally applicable charges and interest rates assumed in the contract the act does not require that any excess_interest interest credited at a rate in excess of any rate or rates guaranteed in the contract at the time of issue be taken into account in the computation of the guideline premiums staff of the joint_committee on taxation 97th cong 2d sess general explanation of the revenue provisions of the tax equity and fiscal responsibility act of pincite- blue_book emphasis added the legislative_history for sec_101 states that the net_single_premium is to be computed using an assumed rate of interest that is the greater of four percent or the 1shortly after enactment of sec_7702 the joint_committee on taxation prepared an explanation which indicates that the statutory reference to the rate or rates of interest guaranteed on issuance of the contract should be interpreted in the same manner for purposes of both the guideline_premium_limitation and the cash_value_accumulation_test see joint_committee on taxation staff general explanation of the revenue provisions of the deficit_reduction_act_of_1984 98th cong 2d sess n plr-100011-99 minimum rate or rates guaranteed in the contract s rep 97th cong 2d sess senate report h_r conf_rep 97th cong 2d sess conference_report neither sec_101 nor its legislative_history explains what is meant by the term excess_interest however elsewhere in the tefra legislative_history the term is explained as follows l ife insurance_companies have credited interest at rates in excess of the relatively low rate that is assumed in the contracts for state law purposes this excess_interest is typically credited at a rate that is guaranteed in advance for a temporary future period senate report pincite the service has addressed whether amounts credited to deferred_annuity contracts are similar to policyholder dividends under sec_811 as in effect prior to the defra amendments in revrul_82_133 1982_1_cb_119 insurance_companies issued annuity_contracts which credited 8½ percent interest during the first contract_year and percent in later contract years but the company retained the right to change the guaranteed rate any such change would have to be for at least a one-year period and could not be at a rate less than percent per annum the change also had to be declared in advance the contract did not explain on what basis a higher rate might be declared the insurance_companies used percent as the assumed interest rate for purposes of calculating reserves sec_809 as in effect prior to defra limited the deduction which an insurance_company could take for policyholder dividends the ruling observes that under sec_1_811-2 interest amounts that are fixed in the contract are treated differently than amounts that may be returned to policyholders depending upon the experience of the company or based on the discretion of management the ruling points out that the policyholder is in the same economic position he or she would have been in if the policyholder had received a dividend and immediately paid it to the insurance_company as a premium for an additional benefit the ruling concludes that amounts in excess of the assumed rate of interest that are credited under the contracts are distributions similar to dividends_to_policyholders under sec_811 and sec_809 of the code 1982_1_cb_120 when the legislative_history and the blue_book discussion relating to sec_101 are read in the context of the contemporaneous developments regarding 2prior to defra sec_811 read as follows for purposes of this part the term dividends_to_policyholders means dividends_and_similar_distributions to policyholders in their capacity as such such term does not include interest_paid as defined in sec_805 plr-100011-99 the treatment of excess_interest for life_insurance_company tax purposes one can reasonably infer that the drafters of sec_101 viewed excess_interest credits that vary from year to year as economically equivalent to policyholder dividends since the declaration of a policyholder_dividend has no effect on a contract’s net_single_premium computation under sec_101 one also might reasonably infer that the annual declaration of an excess_interest rate such as the annual rate of the interest endorsement should likewise not have any effect on a contract’s net_single_premium computation in general sec_7702 applies to all life_insurance contracts issued after date sec_7702 was enacted as part of the deficit_reduction_act_of_1984 pub_l_no defra and contains a definition of life_insurance_contract for all purposes of the code sec_7702 also contains a cva test that applies to contracts issued after the effective date of this provision under sec_7702 this test is satisfied if by the terms of the contract the cash_surrender_value of the contract may not at any time exceed the net_single_premium which would have to be paid at that time to fund future_benefits under the contract sec_7702 sets forth certain computational rules that must be followed for purposes of applying the cva test specifically this provision states that determinations under paragraph shall be made - a on the basis of interest at the greater of an annual effective rate of percent or the rate or rates guaranteed on issuance of the contract b on the basis of the rules of subparagraph b i and in the case of qualified_additional_benefits subparagraph b ii of subsection c and c by taking into account under subparagraphs a and d of subsection e only current and future death_benefits and qualified_additional_benefits the defra legislative_history discusses the above language regarding the interest rates to be taken into account for purposes of the cva test as follows in making the determination that a life_insurance_contract meets the cash_value_accumulation_test the net_single_premium for any time will be computed using a rate of interest that is the greater of an annual effective rate of percent or the rate or rates guaranteed on the issuance of the contract to be consistent with the definitional test reference to the cash_surrender_value the rate or rates guaranteed on issuance of the contract means the interest rate or rates reflected in the contract’s nonforfeiture values h_r rep no pt 98th cong plr-100011-99 the legislative_history of sec_7702 indicates that the statutory phrase rate or rates guaranteed on issuance of the contract refers to the minimum rate or rates guaranteed on issuance of the contract h_r rep part 98th cong 2d sess house report senate comm on finance deficit_reduction_act_of_1984 explanation of provisions approved by the committee on date 98th cong 2d sess i-574 s comm prt senate report the cva tests under both sec_101 and sec_7702 require the computation of the net_single_premium using as a factor interest at the greater of an annual effective rate of percent or the rate or rates guaranteed on issuance of the contract although the specific language of the two statutes differs slightly analysis of the legislative histories establishes that the differences in language are not relevant to the case at hand because the annual rates of the interest endorsement guarantee excess_interest for periods of one year or less and are subject_to change by the company under the terms of the interest endorsement the annual rates are similar economically to policyholder dividends thus although the company may guarantee a higher interest rate from time to time by operation of the formula contained in the interest endorsement the minimum rate that should be taken into account is the floor rate that is the rate below which the interest credited to the policy cannot fall or bb percent per month equivalent to cc percent per year conclusion for purposes of determining whether a policy satisfies the requirements of sec_101 or sec_7702 and b as applicable the annual rates established pursuant to the interest endorsement after a policy’s issue_date are in the nature of policyholder dividends and not interest rate guarantees and thus should not be taken into account for purposes of determining the net_single_premium for the policy under sec_101 or sec_7702 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of 3see also joint_committee on taxation staff general explanation of the revenue provisions of the deficit_reduction_act_of_1984 98th cong 2d sess blue_book the statutory reference to rate or rates of interest guaranteed on issuance of the contract serves the same role as the ‘minimum rate or rates’ referred to in the tefra provision of sec_101 plr-100011-99 the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant finally in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel financial institutions products by signed by donald j drees jr donald j drees jr senior technician reviewer branch
